UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-157805 US SOLARTECH, INC. (Exact name of registrant as specified in its charter) DELAWARE 27-0128686 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 199 Main Street, Suite 706, White Plains, New York 10601 (Address of principal executive offices) (914) 287-2423 (Issuer’s telephone number, including area code) (Former name, former address, if changed since last report) Indicate by check mark whether the registrant(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Registrant became subject to such filing requirements on November 12, 2009, upon the effectiveness of the Registrant’s registration statement on Form S-1. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 12,915,735 shares of common stock, $.0001 par value per share, as of December 28, 2009. 2 US SOLARTECH, INC. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements US SolarTech, Inc. (Formerly Silica Tech, LLC) (A Development Stage Company) CONDENSED BALANCE SHEETS September 30, December 31, ASSETS 2009 2008 (Unaudited) CURRENT ASSETS: Cash and equivalents $ 695,569 $ 1,717,265 Prepaid expenses and other current assets 3,696 - Total current assets 699,265 1,717,265 FIXED ASSETS, net 548,814 468,964 OTHER ASSETS Intellectual property, net 1,026,026 919,543 Other 15,000 15,000 TOTAL ASSETS $ 2,289,105 $ 3,120,772 LIABILITIES AND STOCKHOLDERS'/MEMBERS' EQUITY(DEFICIENCY) CURRENT LIABILITIES: Accounts payable and accrued liabilities $ 601,617 $ 344,974 Due to officers, current portion 132,061 1,192,655 Total current liabilities 733,678 1,537,629 Due to officers, noncurrent 1,045,900 - Convertible subordinated debentures, net of unamortized discount 317,552 - Redeemable preferred stock, $.0001 par value, 10,000,000 shares authorized; 666,666 shares issued and outstanding, net of unamortized discount (liquidation preference of $1,050,000 at September 30, 2009) 893,226 - Total liabilities 2,990,356 1,537,629 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS'/MEMBERS' EQUITY (DEFICIENCY): Members' capital - 4,155,500 Common Stock, $.0001 par value,100,000,000 shares authorized; 12,915,735 shares issued and outstanding at September 30, 2009 1,292 - Additional paid-in capital 3,640,929 - Deficit accumulated during the development period (4,343,472 ) (2,572,357 ) Total stockholders'/members' equity (deficiency) (701,251 ) 1,583,143 TOTAL LIABILITIES AND STOCKHOLDERS'/MEMBERS' EQUITY (DEFICIENCY) $ 2,289,105 $ 3,120,772 See notes to financial statements 4 US SolarTech, Inc. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Cumulative Since Inception Three months ended Nine months ended to September 30, September 30, September 30, 2009 2008 2009 2008 2009 REVENUES: $ - $ - $ - $ - $ - COSTS AND EXPENSES: Research and development 259,018 18,720 651,329 79,483 932,521 General and administrative 397,630 182,034 1,022,012 700,781 3,606,485 Total costs and expenses 656,648 200,754 1,673,341 780,264 4,539,006 OTHER INCOME (EXPENSE): Interest income 898 730 9,000 4,254 30,188 Interest expense (26,693 ) (1,169 ) (106,774 ) (3,169 ) (122,442 ) Gain on sale of investment - 287,788 Total other expense (25,795 ) (439 ) (97,774 ) 1,085 195,534 NET LOSS (682,443 ) (201,193 ) (1,771,115 ) (779,179 ) (4,343,472 ) Preferred stock dividends (12,500 ) - (50,000 ) - (50,000 ) Net loss attributable to common stockholders $ (694,943 ) $ (201,193 ) $ (1,821,115 ) $ (779,179 ) $ (4,393,472 ) Basic and diluted net loss attributable to common stockholders per share $ (0.05 ) - $ (0.14 ) - - Shares used in computing basic and diluted net loss attributable to common stockholders per share 12,915,735 - 12,751,697 - - See notes to financial statements 5 US SolarTech, Inc. (Formerly Silica Tech, LLC) (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, Cumulative Since Inception to September30, 2009 2008 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,771,115 ) $ (779,179 ) $ (4,343,472 ) Adjustments to reconcile net loss to cash used for operating activities: Depreciation and amortization 97,380 35,542 240,946 Gain on sale of MEFC - - (287,788 ) Non-cash interest expense 106,774 - 106,774 Stock based compensation 115,725 - 115,725 Issuance of members' equity in exchange for service - 30,000 70,000 Increase (decrease) in cash from: Prepaid expenses and other current assets (3,696 ) (12,500 ) (28,696 ) Accounts payable and accrued expenses 206,643 (227,645 ) 559,117 Due to officers (14,694 ) 285,008 (14,694 ) Notes payable to managing directors - - 1,097,655 Cash provided by (used for) operating activities (1,262,983 ) (668,774 ) (2,484,433 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets (122,708 ) (170,307 ) (605,957 ) Intellectual property (161,005 ) (97,675 ) (539,829 ) Proceeds from sale of MEFC - 235,500 297,788 Loan receivable - - (575,000 ) Cash used for investing activities (283,713 ) (32,482 ) (1,422,998 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of subordinated convertible notes 525,000 525,000 Proceeds from issuance of membership interests - 2,450,000 4,078,000 Repayment of notes payable to managing directors - (3,000 ) - Costs related to issuance of membership interests - (12,000 ) - Cash provided by financing activities 525,000 2,435,000 4,603,000 (DECREASE) INCREASE IN CASH AND EQUIVALENTS (1,021,696 ) 1,733,744 695,569 CASH AND EQUIVALENTS, BEGINNING OF PERIOD 1,717,265 301,993 - CASH AND EQUIVALENTS, END OF PERIOD $ 695,569 $ 2,035,737 $ 695,569 See notes to financial statements 6 US SOLARTECH, INC. (formerly Silica Tech LLC) (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS 1.NATURE OF BUSINESS, BASIS OF PRESENTATION, AND GOING CONCERN US SolarTech, Inc. ( the “Company”), formed in September 2004, seeks to commercialize its Plasma Outside/Inside technology and processes for the making of silicon used in the production of solar cells and other products for the rapidly growing solar energy industry.The Company has not recognized any revenues to date; accordingly, it is classified as a development stage company.See Note 2 for a description of the Company’s conversion to a corporation and related name change from Silica Tech LLC, effective January 1, The Company is subject to a number of risks similar to those of other development stage companies. Principal among these risks are dependence on key individuals, competition from substitute products and larger companies, the successful development and marketing of its products and the need to obtain additional financing necessary to fund future operations. Such risks are defined more fully in the Company’s registration statement on Form S-1 filed on November 10, These financial statements have been prepared on the basis that the Company will continue as a going concern.The Company is devoting substantially all of its efforts toward completing the final testing of its pilot system for the making of silicon using its patent pending intellectual property and has incurred operating losses since inception. The Company expects to complete its product testing during the first quarter of 2010. Final product testing costs together with general and administrative costs will result in continuing operating losses for the near term. In February 2009, we produced our first prototype sample and in June, we produced solar grade silicon and expect to produce semi conductor grade during the first quarter of 2010. Independent laboratories and potential customers are involved in testing and we expect to begin sending material to potential customers for testing also during the first quarter of 2010. As we continue to improve the quality of our silicon, we continue recruiting additional full-time personnel, including process and chemical engineers, operating technicians, and administrative staff. In addition, we are expanding our product line to include solar grade silicon, a lower purity product, which will be integrated with the manufacture of our key raw material, silicon tetrachloride. This integrated facility will be located in Thailand.See; Overview The Company believes that its current resources together with its access to additional funds are sufficient to satisfy its operating costs through September 30, 2010. However, access to additional funds is uncertain at this time.The Company will need to obtain additional funding in order to commercialize both its high purity and solar grade purity products. To continue as a going concern, additional capital is required, whetherthrough the sale of equity and debt securities or through collaborative arrangements with partners.If the Company is unable to obtain capital through these sources, it may have to seek other sources of capital or re-evaluate its operating plans.Specifically, the Company is in discussions with several entities, including groups associated with present shareholders that have expressed an interest in funding the Company’s operating plan either through (secured or subordinated ) debt and/or equity financing. The Company believes thatthe arrival at an agreementby the end of the first quarter of 2010 is possible. To ensure the Company’s ability to satisfy its cash needs, the Company has, among other actions, reduced its cash operating budget and extended its September 30th note offering. The Company anticipates that investor funds will be deposited into an escrow account and released to the Company upon the earlier of either (i) the escrow account reaching $400,000 , and(ii) the Company reaching an agreement for a (x) (secured or subordinated ) debt and/or equity financing agreement in excess of $1,000,000, or (y) any merger, sale, and/or any other reorganization. If triggering events (i) and (ii), above, do not occur byMarch 31, 2010, unless the escrow is extended in accordance with its terms, investor funds would be returned to other investor. To date, the Company has verbal commitments from investors for $80,000. The accompanying unaudited financial statements of the Company for the three and nine months ended September 30, 2009 and 2008 should be read in conjunction with our audited financial statements and notes filed with our registration statement on FormS-1, as amended, filed with the Securities and Exchange Commissionon November 10, 2009. Our three and nine months financials ended September 30, 2009 and 2008 have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of these financial statements have been included. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Interim results are not necessarily indicative of results to be expected for other interim periods or for the entire year ending December 31, 2009. 7 2.
